Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office is a response to the papers filed on 10/29/2021.
Claims 1-8 are pending.



Response to Arguments
Applicant's arguments file on 10/29/2021 have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-8 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN Pub. No. 105270182 A) in view of Nakamura (Pub. No. 2012/0268079 A1).

Regarding claims 1, 6, 7, and 8, Liu discloses:
A discharging circuit (10) for discharging a high-voltage DC link (20) of a vehicle (see Fig. 2, see Abstract, a new energy automobile bus high voltage discharging...., see spec background technology, a current discharge circuit....), 
wherein the high-voltage DC link (20) comprises a DC link capacitor (30), across which there is a high voltage (UH) (see Fig. 2, capacitor C, see spec background technology, electric energy part in the bus capacitor C consumption element ....); 
wherein the discharging circuit (10) is configured adjust a level of a discharge current (ID) through the discharging circuit (10) based on the high voltage (UH) (see spec, Preferred Embodiment, according to certain track execution id value is reduced along with the reduction of the bus voltage, the purpose is to ensure that the discharge current is reduced along .....).
However, Liu fails to disclose:
 wherein the discharging circuit (10) comprises a voltage divider at an input of the discharge circuit (10), the voltage circuit including a resistor pair (R1, R2) connected in parallel with the DC link capacitor (30),
Thus, Nakamura discloses:
 wherein the discharging circuit (10) comprises a voltage divider at an input of the discharge circuit (10), the voltage circuit including a resistor pair (R1, R2) connected in parallel with the DC link capacitor (30) (see Fig. 1-2, 4, and 6, voltage divider R1 and R2 or R101a and R101b, that parallel with capacitor C9 or C109),

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a method of a new energy automobile bus high voltage discharging of Liu to include a voltage divider that connected in parallel with DC link capacitor in order to diagnose a fault of the discharge control circuit (see Nakamura par [0044]).

Regarding claim 2, Liu discloses:
wherein the discharge current (ID) through the discharging circuit (10) becomes larger as the high voltage (UH) falls if the high voltage (UH) is below a lower operating voltage value (UBU) (see spec, background technology, the bus voltage to safe voltage... , see description, safe voltage...., see Abstract..., [because of the high current and energy consumption when the voltage falls, the discharge circuit reduces the current]).

Regarding claim 3, Liu discloses:
wherein the discharge current (ID) is controlled by the discharging circuit (10) (see spec, background technology, vehicle controller (HCU) ...., see Preferred Embodiment....).

Regarding claim 4, Liu discloses:
wherein the discharging current (ID) through the discharging circuit (10) becomes minimal if the high voltage (UH) is below a touch voltage value (UT) (see spec, background technology, the bus voltage to safe voltage... , see description, safe voltage...., see Abstract...).

Regarding claim 5, Liu discloses:
wherein the discharging circuit (10) comprises a load resistor (R6) as load (see spec, background technology, discharging resistor....).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN Pub. No. 105270182 A) and Nakamura (Pub. No. 2012/0268079 A1) in view of Steele et al. (Pub. No. 2017/0022955 A1).

Regarding claim 9, Liu fails to disclose:
A non-transitory machine-readable storage medium having a computer program configured to carry out the method (300) as claimed in claim 8 stored thereupon 
Thus, Steele discloses:
A non-transitory machine-readable storage medium having a computer program configured to carry out the method (300) as claimed in claim 8 stored thereupon (see par [0019], the non-transitory memory component is capable of storing machine readable instructions in the form of one or more software or ....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a method of a new energy automobile bus high voltage discharging of Liu to include an non-transitory machine-readable storage in order to storage the instructions for the method (see Steele par [0019]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851